                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

 MAACO FRANCHISOR SPV, LLC, AS
 SUCCESSOR-IN-INTEREST TO MAACO
 FRANCHISING, LLC

                        Plaintiff,                CIVIL ACTION NO. 3:18-CV-00461

           vs.

 CIPERCEN, LLC, A TEXAS LIMITED
 LIABILITY COMPANY,
 JORGE CEREIJO, INDIVIDUALLY, AND
 ANDRES BURZACO, INDIVIDUALLY,

                        Defendants.


                    PLAINTIFF’S ANSWER AND AFFIRMATIVE
            DEFENSES TO DEFENDANT CIPERCEN, LLC’S COUNTERCLAIM

       Plaintiff, Maaco Franchisor SPV, LLC, as successor-in-interest to Maaco Franchising,

LLC (“Maaco”), by and through undersigned counsel, hereby files its Answer and Affirmative

Defenses in response to the Counterclaim filed by Defendant, Cipercen, LLC (the “Corporate

Defendant”). Maaco responds to the corresponding numbered paragraphs in the Counterclaim as

follows:

                                      Parties and Jurisdiction

       1.        Admitted.

       2.        Admitted.

       3.        Admitted.

       4.        Admitted.
                                     Jurisdiction and Venue

       5.      Admitted.

       6.      Admitted.

       7.      Admitted.

       8.      Admitted.

       9.      Maaco admits this Court has jurisdiction over the matter. All remaining allegations

are denied.

       10.     Admitted.

       11.     Admitted for jurisdictional purposes only. All remaining allegations are denied.

       12.     Maaco admits venue is proper in this Court. All remaining allegations are denied.

       13.     Maaco admits that venue is proper in this Court and that it consented to the

jurisdiction of this Court. All remaining allegations are denied.

                                       Factual Allegations

       14.     Maaco admits that it is engaged in the business of franchising and licensing

automobile and maintenance repair centers under a standard, unique and uniform system

developed by Maaco and grants licenses to use Maaco’s federally registered trade name, logo and

other proprietary marks (the “Maaco System”). All remaining allegations are denied.

       15.     Admitted.

       16.     Maaco admits that on February 29, 2016, Maaco entered into a Franchise

Agreement with Corporate Defendant relating to the operation of the franchised Maaco automobile

maintenance and repair center (“2749 Franchise Agreement”) located at 2235 Michigan Avenue,

Arlington, Texas 76013 (“Center 2749”). All remaining allegations of this paragraph are denied.

       17.     Maaco admits that on September 30, 2014, Maaco entered into a Franchise

Agreement with Corporate Defendant relating to the operation of the franchised Maaco automobile


                                                 2
maintenance and repair center (“2140 Franchise Agreement”) located at 3308 E. Pioneer Parkway,

Arlington, Texas 76010 (“Center 2140”). All remaining allegations of this paragraph are denied.

          18.   Maaco admits that the Corporate Defendant refers to the 2140 Franchise

Agreement and 2479 Franchise Agreement together in its counter-claim as the “Franchise

Agreements”. All remaining allegations of this paragraph are denied.

          19.   The 2140 Franchise Agreement and 2479 Franchise Agreement (together, the

“Franchise Agreements”) speak for themselves. All remaining allegations of this paragraph and its

subparts are denied.

          20.   The Franchise Agreements speak for themselves. All remaining allegations of this

paragraph are denied.

          21.   The Franchise Agreements speak for themselves. All remaining allegations of this

paragraph are denied.

          22.   Denied.

          23.   Denied.

          24.   Denied.

          25.   Denied.

          26.   Denied.

          27.   Denied.

          28.   Denied.

          29.   Admitted that Maaco sent the Corporate Defendant a Notice of Default dated July

20, 2017. The Notice of Default speaks for itself. All remaining allegations of this paragraph are

denied.




                                                3
       30.     Admitted that Maaco sent the Corporate Defendant a Notice of Termination dated

September 19, 2017. The Notice of Termination speaks for itself. All remaining allegations of this

paragraph are denied.

       31.     Denied.

       32.     Denied.

                                       First Claim for Relief
                                        Breach of Contract

       33.     Maaco hereby incorporates by reference and re-avers and re-alleges its answer to

paragraphs 1 through 32 above as if set forth fully herein. All remaining allegations are denied.

       34.     Admitted.

       35.     The allegations of this paragraph and all of its subparts are denied.

       36.     Denied.

       37.     Denied.

       WHEREFORE, Maaco Franchisor SPV, LLC respectfully prays and requests that this

Honorable Court deny the Corporate Defendant’s counterclaim and prayer for relief in its entirety

and, instead, enter judgment in favor of Maaco Franchisor SPV, LLC against the Corporate

Defendant for the costs of suit, attorney’s fees incurred, as well as any and all such other relief that

this Court deems just and appropriate.




                                                   4
                                      Second Claim for Relief
                                 Alternatively, Unjust Enrichment

        38.     Maaco hereby incorporates by reference and re-avers and re-alleges its answer to

paragraphs 1 through 37 above as if set forth fully herein. All remaining allegations are denied.

        39.     Denied.

        40.     Without   sufficient knowledge or information as to the Corporate Defendant’s state

of mind and/or intent, therefore, those allegations are denied. All remaining allegations are denied.

        41.     Denied.

        42.     Denied.

        43.     Denied.

        WHEREFORE, Maaco Franchisor SPV, LLC respectfully prays and requests that this

Honorable Court deny the Corporate Defendant’s counterclaim and prayer for relief in its entirety

and, instead, enter judgment in favor of Maaco Franchisor SPV, LLC against the Corporate

Defendant for the costs of suit, attorney’s fees incurred, as well as any and all such other relief that

this Court deems just and appropriate.


                                     Third Claim for Relief
                              Unfair and Deceptive Trade Practices

        44.     Maaco hereby incorporates by reference and re-avers and re-alleges its answer to

paragraphs 1 through 43 above as if set forth fully herein. All remaining allegations are denied.

        45.     Whether the alleged actions of Maaco were in commerce or affected commerce is

a legal conclusion to which a response is neither required nor appropriate. Therefore, that

conclusion and all allegations of this paragraph are denied.

        46.     Denied.

        47.     Denied.



                                                   5
        48.     Denied.

        49.     Denied.

        50.     Denied.

        51.     Denied.

        52.     Denied.

        WHEREFORE, Maaco Franchisor SPV, LLC respectfully prays and requests that this

Honorable Court deny the Corporate Defendant’s counterclaim and prayer for relief in its entirety

and, instead, enter judgment in favor of Maaco Franchisor SPV, LLC against the Corporate

Defendant for the costs of suit, attorney’s fees incurred, as well as any and all such other relief that

this Court deems just and appropriate.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        Corporate Defendant’s claims, as a matter of law, failed to state a cause of action upon

which relief may be granted. Specifically, Corporate Defendant incorporated all preceding

paragraphs of the Counterclaim, including paragraphs from different causes of action in a “shotgun

pleading” format, in violation of Federal Rules of Civil Procedure 8(a) and 12(e). Accordingly,

Maaco requests the Corporate Defendant to file a more definite statement or alternatively, that the

causes be dismissed with leave to amend the pleading.

                              SECOND AFFIRMATIVE DEFENSE

        Corporate Defendant’s claim for damages are prohibited because Corporate Defendant

and/or any of its representatives failed to adequately mitigate its alleged damages, if any, as

required under applicable law. Corporate Defendant and/or any of its representatives did not take

steps to operate the franchise with due diligence caused the losses complained of. As a result, any




                                                   6
recovery of damages should be proportionately reduced as a result of Corporate Defendant’s and/or

any of its representatives’ failure to mitigate its alleged damages.

                              THIRD AFFIRMATIVE DEFENSE

       Corporate Defendant’s claims are barred, in whole or in part, due to its own and/or any of

its representatives’ own acts or omissions which are a proximate cause of and/or contributed to the

loss and/or damage alleged in its counterclaim. There is no direct link between Maaco’s alleged

acts and omissions and the damages complained of. Instead, it was the Corporate Defendant’s

and/or any of its representatives’ acts, omissions, poor business decisions, inadequate business

acumen, and disputes between its members that caused any alleged damages.

                             FOURTH AFFIRMATIVE DEFENSE

       Corporate Defendant’s claims are barred, in whole or in part, due to its own and/or any of

its representatives’ prior material breaches of the Franchise Agreements. Specifically, Corporate

Defendant and/or any of its representatives failed to remit royalties, advertising contributions, and

other payments due and owing under the Franchise Agreements.

                              FIFTH AFFIRMATIVE DEFENSE

       Corporate Defendant’s claims are barred by the equitable doctrine of unclean hands.

Specifically, Corporate Defendant and/or any of its representatives failed to remit royalties,

advertising contributions, and other payments due and owing under the Franchise Agreements.

                              SIXTH AFFIRMATIVE DEFENSE

       Corporate Defendant’s claims are barred, in whole or in part, by the statute of frauds to the

extent they are founded upon oral promises not contained in the Franchise Agreements.

                            SEVENTH AFFIRMATIVE DEFENSE

       Corporate Defendant’s claims and damages are barred by the merger doctrine and the




                                                  7
integration clauses contained in the Franchise Agreements. Corporate Defendant’s alleged reliance

upon any representations, inducements, promises or agreements, oral or otherwise, not embodied

in the Franchise Agreement or attachments or addenda thereto is unreasonable as a matter of law.

                             EIGHTH AFFIRMATIVE DEFENSE

       Corporate Defendant’s claims and damages alleged in Count III of the counterclaim are

barred because N.C.G.S. §75-1.1 et seq. does not apply.

                              NINTH AFFIRMATIVE DEFENSE

       Maaco reserves the right to amend its Answer and Affirmative Defenses to add additional

or other affirmative or special defenses or to delete or withdraw affirmative or special defenses as

may become necessary.

                                      ATTORNEYS’ FEES

       Maaco has engaged undersigned counsel and has agreed to pay counsel reasonable

attorneys’ fees for all services rendered in this action and otherwise in connection with enforcing

the Franchise Agreements. Pursuant to the Franchise Agreements, Maaco is entitled to recover all

of its reasonable attorneys’ fees and court costs incurred in this matter.

Dated December 11, 2018.                                /s/David L. Tkach
                                                       David L. Tkach, Esq.
                                                       N.C. Bar No. 34252
                                                       dtkach@tkachlaw.com
                                                       David L. Tkach, PLLC
                                                       2300 E. 7th Street, Suite 101-A
                                                       Charlotte, North Carolina 28204

                                                       Co-Counsel (Pro Hac Vice)
                                                       Dennis D. Leone, Esq.
                                                       Florida Bar No. 069401
                                                       dleone@shankmanleone.com
                                                       Shankman Leone, P.A.
                                                       707 N. Franklin Street, 5th Floor
                                                       Tampa, Florida 33602
                                                       Attorneys for Maaco Franchisor SPV, LLC



                                                  8
                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 11, 2018, I electronically filed the foregoing
document with the Clerk of the Court using CM/EFC. I also certify that the foregoing is being
served this day on all counsel of record or pro se parties identified on the attached service list in
the manner specified, either via transmission of Notices of Electronic Filing generated by CM/EFC
or in some other authorized manner for those counsel or parties who are not authorized to receive
electronic notices of filing:

Whitaker Rose, Esq. (Fed. ID No. 12240)
Rosenwood, Rose & Litwak, PLLC
505 East Boulevard
Charlotte, North Carolina 28203
Telephone: (704) 228-8574
Facsimile: (704) 371-6400
Email: wrose@rosenwoodrose.com
Attorneys for Defendants, Andres Burzaco and
Cipercen, LLC

                                                      /s/David L. Tkach
                                                      Attorney




                                                 9
